ACCEPTED
                                                                                                                                          01-15-00854-CV
                                                                                                                               FIRST COURT OF APPEALS
Appellate Docket Number: 01-15-00854-CV                                                                                                HOUSTON, TEXAS
                                                                                                                                    10/9/2015 11:52:19 AM
                                                                                                                                    CHRISTOPHER PRINE
Appellate Case Style:         PHCC - La Hacienda Rehabilitation and Health Care Center LLC                                                         CLERK

                        Vs.
                              Keith Crume

Companion Case No.:
                                                                                                                   FILED IN
                                                                                                            1st COURT OF APPEALS
                                                                                                                HOUSTON, TEXAS
                                                                                                            10/9/2015 11:52:19 AM
Amended/corrected statement:                        DOCKETING STATEMENT (Civil)                             CHRISTOPHER A. PRINE
                                                                                                                     Clerk
                                             Appellate Court:1st Court of Appeals
                                        (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                               II. Appellant Attorney(s)
   Person       Organization (choose one)                                          Lead Attorney
Organization Name: PHCC - La Hacienda Rehabilitation & Healt               First Name:        Afton
First Name:                                                                Middle Name:
Middle Name:                                                               Last Name:         Sands
Last Name:                                                                 Suffix:
Suffix:                                                                    Law Firm Name: Husch Blackwell LLP

Pro Se:                                                                    Address 1:         111 Congress Avenue
                                                                           Address 2:         Suite 1400
                                                                           City:              Austin
                                                                           State:     Texas                        Zip+4:   78701
                                                                           Telephone:         512-479-1143              ext.
                                                                           Fax:       512-479-1101
                                                                           Email:     afton.sands@huschblackwell.com
                                                                           SBN:       24060555

I. Appellant                                                               II. Appellant Attorney(s)
   Person       Organization (choose one)                                          Lead Attorney
Organization Name: PHCC - La Hacienda Rehabilitation & Healt               First Name:        Lorinda
First Name:                                                                Middle Name:
Middle Name:                                                               Last Name:         Holloway
Last Name:                                                                 Suffix:
Suffix:                                                                    Law Firm Name: Husch Blackwell, LLP

Pro Se:                                                                    Address 1:         111 Congress
                                                                           Address 2:         Suite 1400




                                                                Page 1 of 9
                                                     City:              Austin
                                                     State:     Texas                   Zip+4:   78701
                                                     Telephone:         512-479-1149         ext.
                                                     Fax:       512-479-1101
                                                     Email:     lorinda.holloway@huschblackwell.com
                                                     SBN:       00798264

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        John
First Name:     Keith                                Middle Name: Joseph
Middle Name:                                         Last Name:         Kahn
Last Name:      Crume                                Suffix:    Jr.
Suffix:                                              Law Firm Name: The Kahn Law Firm PC
Pro Se:                                              Address 1:         9330 Broadway
                                                     Address 2:         Suite A-224
                                                     City:              Pearland
                                                     State:     Texas                   Zip+4:   77584
                                                     Telephone:         713-226-9900         ext.
                                                     Fax:       713-226-9901
                                                     Email:     john@kahnlawyers.com
                                                     SBN:       24034515

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Jennifer
First Name:     Keith                                Middle Name: Hodges
Middle Name:                                         Last Name:         Kahn
Last Name:      Crume                                Suffix:
Suffix:                                              Law Firm Name: The Kahn Law Firm PC
Pro Se:                                              Address 1:         9330 Broadway
                                                     Address 2:         Suite A-224
                                                     City:              Pearland
                                                     State:     Texas                   Zip+4:   77584
                                                     Telephone:         713-226-9900         ext.
                                                     Fax:       713-226-9901
                                                     Email:     jennifer@kahnlawyers.com
                                                     SBN:       24032304




                                            Page 2 of 9
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Professional Malpractice

Date order or judgment signed: September 18, 2015                        Type of judgment: Interlocutory Order
Date notice of appeal filed in trial court: October 8, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
Tex. Civ. Prac. & Rem. Code 51.014(9)
Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:
Tex. Civ. Prac. & Rem. Code 51.014(9)

Parental Termination or Child Protection? (See TRAP 28.4):              Yes     ■   No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:           Yes     No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?       Yes    No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed:
Motion to Modify Judgment:              Yes        No               If yes, date filed:
Request for Findings of Fact            Yes       No                If yes, date filed:
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 3 of 9
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?         Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     189th Judicial District Court                              Clerk's Record:
County: Harris                                                        Trial Court Clerk:        District   County
Trial Court Docket Number (Cause No.): 2015-08221                     Was clerk's record requested?        Yes         No
                                                                      If yes, date requested: October 8, 2015
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Bill                                                Were payment arrangements made with clerk?
Middle Name:                                                                                                     Yes       No    Indigent
Last Name:        Burke
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         201 Caroline
Address 2 :        12th Floor
City:              Houston
State:    Texas                       Zip + 4: 77002
Telephone:     713-368-6300             ext.
Fax:
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?              Yes   No
Was reporter's record requested?           Yes   No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested: October 8, 2015

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 4 of 9
   Court Reporter                                Court Recorder
   Official                                      Substitute



First Name:       Amanda
Middle Name:
Last Name:        King
Suffix:
Address 1:        201 Caroline
Address 2:        12th Floor
City:             Houston
State:    Texas                         Zip + 4: 77002
Telephone:     713-368-6304               ext.
Fax:
Email: amanda_king@justex.net

X. Supersedeas Bond
Supersedeas bond filed:        Yes       No        If yes, date filed:

Will file:     Yes       No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?                Yes          No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                              Yes        No

If no, please specify:Dispositive motion to dismiss for no expert report.
Has the case been through an ADR procedure?                Yes           No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?               Pre-Trial            Post-Trial    Other

If other, please specify:

Type of case?
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Are plaintiff's claims health care liability claims? Reverse motion to dismiss ruling and remand for attorneys' fees.


How was the case disposed of?
Summary of relief granted, including amount of money judgment, and if any, damages awarded.
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                         Page 5 of 9
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):       1      2      3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                      Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:     Afton Sands



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 6 of 9
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            October 9, 2015



Printed Name: Afton Sands                                                                 State Bar No.:   24060555



Electronic Signature: /s/ Afton Sands
    (Optional)




                                                               Page 7 of 9
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on October 9, 2015        .



Signature of counsel (or pro se party)                                   Electronic Signature: /s/ Afton Sands
                                                                                (Optional)

                                                                         State Bar No.:      24060555
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:     October 9, 2015
Manner Served: eServed

First Name:      John

Middle Name: Joseph
Last Name:       Kahn
Suffix: Jr.
Law Firm Name: The Kahn Law Firm, P.C.
Address 1:       9330 Broadway
Address 2:       Suite 224

City:            Pearland
State    Texas                       Zip+4:    77584
 Telephone:      713-226-9900        ext.
Fax:      713-226-9901

Email:   john@kahnlawyers.com

If Attorney, Representing Party's Name: Keith Crume
Please enter the following for each person served:




                                                               Page 8 of 9
Date Served:      October 9, 2015
Manner Served: Email

First Name:       Jennifer

Middle Name: Hodges
Last Name:        Kahn
Suffix:
Law Firm Name: The Kahn Law Firm P.C.
Address 1:        9330 Broadway
Address 2:        Suite A-224

City:             Pearland
State     Texas                     Zip+4:   77584
Telephone:        713-226-9900      ext.
Fax:      713-226-9901

Email:    jennifer@kahnlawyers.com

If Attorney, Representing Party's Name: Keith Crume




                                                      Page 9 of 9
                                                                                                     10/8/2015 9:56:12 AM
                                                                                Chris Daniel - District Clerk Harris County
                                                                                                   Envelope No. 7283871
                                                                                                           By: Irma Medina
                                                                                             Filed: 10/8/2015 9:56:12 AM

                                      CAUSE NO. 2015-08221

KEITH CRUME                                       §               IN THE DISTRICT COURT OF
                                                  §
   Plaintiff                                      §
                                                  §
VS.                                               §                  HARRIS COUNTY, TEXAS
                                                  §
PHCC – LA HACIENDA                                §
REHABILITATION AND HEALTHCARE                     §
CENTER, LLC,                                      §
                                                  §
   Defendant                                      §                   189th JUDICIAL DISTRICT

               PHCC – LA HACIENDA REHABILITATION AND HEALTHCARE
                          CENTER, LLC’S NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

         Pursuant to Texas Rules of Appellate Procedure 25.1 and 26.1, PHCC—La Hacienda

Rehabilitation and Health Care Center LLC (“La Hacienda”) file this notice of appeal in Keith

Crume v. PHCC – La Hacienda Rehabilitation and Healthcare Center, LLC, Cause No. 2015-

08221, filed in the 189th Judicial District Court of Harris County, Texas.

         La Hacienda desires to appeal from the Order Denying PHCC – la Hacienda

Rehablitation and Healthcare Center, LLC’s Motion to Dismiss with Prejudice signed by the

Honorable Bill Burke on September 18, 2015.

         This appeal is taken to either the First or Fourteenth Court of Appeals in Houston, Texas.

         The party filing this notice is La Hacienda.

         This is an accelerated appeal of an interlocutory order authorized by Tex. Civ. Prac. &

Rem. Code § 51.014(9). This is not a parental termination or child protection case.




AUS-6173099-1 6056520/54
                                         Respectfully submitted,

                                         HUSCH BLACKWELL, L.L.P.
                                         111 Congress Avenue, Suite 1400
                                         Austin, Texas 78701
                                         (512) 472-5456 (main)
                                         (512) 479-1149 (direct)
                                         (512) 479-1101 (facsimile)


                                         By:/s/ Lorinda Holloway
                                            LORINDA HOLLOWAY
                                            Texas Bar No. 00798264
                                            Lorinda.holloway@huschblackwell.com

                                         ATTORNEYS FOR DEFENDANT PHCC – LA
                                         HACIENDA REHABILITATION AND HEALTH
                                         CARE CENTER, LLC




                             CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing document has been
delivered to the individuals listed below on this 8th day of October, 2015.

VIA E-SERVICE AND/OR FAX


John J. Kahn, Jr.
Jennifer H. Kahn
The Kahn Law Firm, P.C.
9330 Broadway, Suite A-224
Pearland, TX 77584
Fax 713-226-9901

                                                /s/ Lorinda Holloway
                                                LORINDA HOLLOWAY




                                            2